          Case 1:19-cr-00891-KPF Document 45 Filed 02/26/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     February 21, 2021



                                                                             MEMO ENDORSED
BY ECF

The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Carlos Javier-Valez, 19 Cr. 891 (KPF)

Dear Judge Failla:

        A status conference in the above-captioned matter is scheduled for March 4, 2021. The
Government and defense counsel have been engaged in ongoing substantive discussions regarding,
and are in the process of finalizing, a possible pretrial resolution. While the parties had hoped to
complete these discussions in advance of the forthcoming conference, the parties respectfully
request that the Court adjourn the conference for a period of approximately 45 days to complete
these discussions. The parties do not intend to request any further adjournments.

        In the event that the Court grants the requested adjournment, the Government respectfully
requests that the Court exclude time under the Speedy Trial Act, from March 4, 2021 to the date
that the conference is rescheduled to permit the parties to continue negotiations regarding possible
pretrial disposition. The Government submits that the ends of justice served by the continuance
outweigh the best interests of the public and the defendant in a speedy trial. See 18 U.S.C. §
3161(h)(7)(A).

       I have communicated with defense counsel, who has consented to the above requests.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                         By: __________________________
                                             Brett M. Kalikow
                                             Assistant United States Attorney
                                             (212) 637-2220

cc:    Lawrence Fisher, Esq. (via ECF)
         Case 1:19-cr-00891-KPF Document 45 Filed 02/26/21 Page 2 of 2




Application GRANTED. The Conference scheduled for March 4, 2021, is
hereby ADJOURNED to April 22, 2021, at 2:00 p.m. in Courtroom 618 of the
Thurgood Marshall Courthouse, 40 Foley Square, New York, New York. It
is further ORDERED that time is excluded under the Speedy Trial Act
between March 4, 2021, and April 22, 2021. The Court finds that the
ends of justice served by excluding such time outweigh the interests of
the public and the Defendant in a speedy trial because it will permit
the Government and Defendant to continue to discuss a possible pretrial
disposition.

Dated:    February 26, 2021               SO ORDERED.
          New York, New York



                                          HON. KATHERINE POLK FAILLA
                                          UNITED STATES DISTRICT JUDGE
